Citation Nr: 0117672	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  99-18 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral otitis 
media.  

2.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
September 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from October 1998 and July 1999 rating decisions by 
the RO.  

The issue of entitlement to service connection for otitis is 
the topic of the REMAND that follows this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's bilateral hearing loss is characterized by 
the following at the September 1998 VA examination:  1.)  
pure tone thresholds of 45, 60, 70 and 75 decibels in the 
right ear at 1000, 2000, 3000 and 4000 hertz; 2.)  pure tone 
thresholds of 50, 60, 70 and 75 decibels at 1000, 2000, 3000 
and 4000 hertz; 3.)  average pure tone thresholds of 62.5 
decibels in the right ear and 63.75 decibels in the left ear; 
4.)  and speech recognition scores of 78 in the right ear and 
92 in the left ear.  

3.  The veteran's bilateral hearing loss is characterized by 
the following at the July 1999 VA examination:  1.)  pure 
tone thresholds of 50, 55, 55 and 60 decibels in the right 
ear at 1000, 2000, 3000 and 4000 hertz; 2.)  pure tone 
thresholds of 50, 55, 55 and 70 decibels at the same tested 
frequencies; 3.)  average pure tone thresholds of 55 decibels 
and 57.5 decibels in the left ear; and 4.)  speech 
recognition scores (Maryland CNC) of 90 in the right ear and 
82 in the left ear.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral defective hearing have not been satisfied.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.86, 4.87, Code 6100 
(1998); §§ 4.85, 4.86(a), (b), 4.87, 6100 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted, as Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  This new statute amended and clarified VA's duty to 
assist claimants in the development of the facts relevant to 
their claims, and is applicable to claims pending at the time 
of its enactment, including the present claims before the 
Board.  Accordingly, the Board must assess whether the 
development of the veteran's claims and appeal has been 
sufficient to meet the enhanced obligations embodied in the 
VCAA.  

The Board is satisfied that all appropriate development has 
been accomplished.  The veteran's recent VA outpatient 
treatment records have been retrieved.  The recent 
examinations provide sufficient information to rate the 
disability in accordance with the applicable rating code.  
The statement of the case and supplemental statements of the 
case advised the veteran of the pertinent law and regulations 
as well as the bases for a grant of the next higher 
evaluations for his service-connected hearing loss 
disability.  Likewise, the veteran, in a April 2001 letter 
was advised that he could submit additional evidence within a 
90-day period from the date of that letter.  He was referred 
to the provisions of 38 C.F.R. § 20.1304.  

The veteran has not identified additional relevant evidence 
that has not already been sought and associated with the 
claims file.  Accordingly, the Board finds that the 
notification and duty-to-assist provisions mandated by the 
VCAA of 2000 have been satisfied in this case.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case, service connection was established 
for bilateral defective hearing in a September 1958 rating 
decision.  A noncompensable rating was assigned.  By a 
subsequent rating decision, dated in November 1996, the 
veteran's disability rating was increased from a 
noncompensable rating to a 10 percent rating.  In September 
1997 the disability rating was reduced to a noncompensable 
rating based on the determination that had been rated 
incorrectly.  The effective date of that reduction was April 
1, 1946.  The veteran was notified of that determination in a 
letter dated in September 1997.  In a subsequent rating dated 
in January 1998, the originating agency restored the 10 
percent rating, effective November 28, 1995, finding that 
there had been clear and unmistakable error in the prior 
rating decision.  This is the veteran's current rating.  

The Board notes that, during the pendency of this claim, the 
criteria for rating diseases of the ear were amended 
effective June 10, 1999. 64 Fed. Reg. 25202-25210 (1999).  In 
Karnas v Derwinski, 1 Vet. App. at 312-13, the Court held 
that, when there has been a change in an applicable stature 
or regulation after a claim has been filed but before a final 
decision has been rendered, VA must apply the version of the 
statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.  
The General Counsel of VA, in a precedent opinion, has held 
that the determination of whether an amended regulation is 
more beneficial to a claimant than the prior provisions must 
be made on a case-by-case basis.  VAOPGCPREC 11-97 (O.G.C. 
Prec 11-97).  According to the cited opinion, when there is a 
pertinent change in a regulation while a claim is on appeal 
to the Board, the Board must take two sequential steps.  
First, the Board must determine whether the amended 
regulation is more favorable to the claimant than the prior 
regulation.  Second, the Board must apply the more favorable 
provision to the facts of the case.  

Under the former and amended rating schedule, evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests, 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability for bilateral service- 
connected hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I 
for essentially normal acuity through level XI for profound 
deafness. 38 C.F.R. §§ 4.85, 4.87 and Codes 6100-6110 (1998); 
64 Fed. Reg. 25202, 25206-25209 (codified at 38 C.F.R. § 4.85 
(1999)).  Disability ratings for hearing impairment are 
derived by a mechanical application of the Rating Schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  The effect of 38 C.F.R. § 4.86(a) and (b), 
which were added by the change in regulation that became 
effective on June 10, 1999, is discussed below.  

In the veteran's case, when he was examined in September 
1998, he demonstrated the following results in the right ear 
on audiometric testing:  pure tone thresholds of 45, 60, 70 
and 75 decibels in the right ear at 1000, 2000, 3000 and 4000 
hertz.  The average pure tone decibel loss for the veteran's 
right ear, achieved by adding the thresholds at 1,000, 2,000, 
3,000, and 4,000 Hz and dividing the sum by four, was 62.5 
decibels in the right ear.  The speech recognition score was 
78 in the right ear.  By intersecting the columns in Table VI 
(38 C.F.R. § 4.87) for average pure tone decibel loss and for 
percent of discrimination, the resulting numeric designation 
for the right ear was IV under the old criteria.  

With respect to the left ear, when he was examined in 
September 1998, the veteran demonstrated the following 
results on audiometric testing:  pure tone thresholds of 50, 
60, 70 and 75 decibels at 1000, 2000, 3000 and 4000 hertz.  
The average pure tone decibel loss for the veteran's left 
ear, achieved by adding the thresholds at 1,000, 2,000, 
3,000, and 4,000 Hz and dividing the sum by four, was 63.75 
decibels.  The speech recognition scores were 92 in the left 
ear.  By intersecting the columns in Table VI (38 C.F.R. § 
4.87) for average pure tone decibel loss and for percent of 
discrimination, the resulting numeric designation for the 
right ear was II under the old criteria.  

With a numeric designation of II for the better ear and IV 
for the poorer ear, Table VII (38 C.F.R. § 4.87) requires the 
assignment of a noncompensable evaluation under Diagnostic 
Code 6100 under the old criteria.  

In a subsequent examination, conducted in July 1999, the 
veteran demonstrated different findings in both ears.  
Nevertheless, the same result is reached.  The Board notes 
that the veteran's bilateral hearing loss was characterized 
by the following:  1.)  pure tone thresholds of 50, 55, 55 
and 60 decibels in the right ear at 1000, 2000, 3000 and 4000 
hertz; 2.)  pure tone thresholds of 50, 55, 55 and 70 
decibels in the left ear at the same tested frequencies; 3.)  
average pure tone thresholds of 55 decibels in the right ear 
and 57.5 decibels in the left ear; and 4.)  speech 
recognition scores (Maryland CNC) of 90 in the right ear and 
82 in the left ear.  

By intersecting the columns in Table VI (38 C.F.R. § 4.87) 
for average pure tone decibel loss and for percent of 
discrimination, the resulting numeric designations of II in 
the right ear and IV in the left ear under the old criteria.  

With a numeric designation of II for the better ear and IV 
for the poorer ear, Table VII (38 C.F.R. § 4.87) requires the 
assignment of a noncompensable evaluation under Diagnostic 
Code 6100 under the old criteria.  

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under § 
4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  The 
first new provision, codified at 38 C.F.R. § 4.86(a), 
indicates that if puretone thresholds at each of the four 
frequencies of 1,000, 2,000, 3,000, and 4,000 Hz are 55 
decibels or more, an evaluation can be based either on Table 
VI or Table VIa, whichever results in a higher evaluation.  
See 64 Fed. Reg. 25209 (May 11, 1999).  This provision was 
added to correct the problem existing with a 55-decibel 
threshold level (the level at which speech becomes 
essentially inaudible) the high level of amplification needed 
to attempt to conduct a speech discrimination test would be 
painful to most people, and speech discrimination tests may 
therefore not be possible or reliable.  Each ear is to be 
evaluated separately.  

This provision is not applicable to either of the veteran's 
ears, as he has not demonstrated a threshold of 55 decibels, 
at each of the 4 tested frequencies in either audiometric 
examination.  Thus, the new criteria would not provide for a 
more favorable result in the right ear.  

The second new provision, 38 C.F.R. § 4.86(b), indicates that 
when the pure tone threshold is 30 decibels or less at 1,000 
Hz and 70 decibels or more at 2,000 Hz, the Roman numeral 
designation for hearing impairment will be chosen from either 
Table VI or Table VIa, whichever results in the higher 
numeral, and that numeral will then be elevated to the next 
higher Roman numeral.  Id.  This provision compensates for a 
pattern of hearing impairment that is an extreme handicap in 
the presence of any environmental noise, recognizing that a 
speech discrimination test conducted in a quiet room with 
amplification of sound does not always reflect the extent of 
impairment experienced in the ordinary environment.  Id.  
Incidentally, the Board notes that the amended regulations 
changed the title of Table VIa from "Average Pure tone 
Decibel Loss" to "Numeric Designation of Hearing Impairment 
Based Only on Pure tone Threshold Average." See 64 Fed. Reg. 
25202 (May 11, 1999).  However, 38 C.F.R. § 4.86(b) is not 
applicable to the veteran as neither the right or the left 
ear demonstrate this type of hearing loss disability.  

The application of numeric designations obtained under 
38 C.F.R. § 4.87, remained unchanged under the new criteria.  
Consequently, in the veteran's case, neither the new nor the 
old criteria is more favorable to the veteran.  In view of 
the foregoing, the preponderance of the evidence shows that 
the veteran is entitled to an evaluation of no more than 10 
percent for bilateral defective hearing under the new rating 
criteria.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required any recent hospitalization for this disability 
and he has not demonstrated that his bilateral hearing loss 
disability is productive of marked interference with his 
employment.  


ORDER

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling is denied.  


REMAND

In light of the changes in the law enacted by the VCAA, the 
Board finds that additional development is warranted for the 
claim of service connection for otitis media.  Specifically, 
the RO should schedule the veteran for a medical examination 
to address the nature and etiology of the otitis media 
disorder claimed as service connected based on a complete 
review of the evidence in the claims file.  In the Board's 
view, the appellate record does not at this time contain 
sufficient medical evidence to decide this claim.  See 38 
U.S.C.A. § 5103A(d)(1) and (2), Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000).

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for appropriate VA audio/ear disease 
compensation examination for the purpose 
of addressing the nature and etiology of 
the otitis media disorder for which 
service connection is being sought, as 
listed on the title page of this REMAND.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examining physician prior 
to the examination.  All necessary tests 
and studies should be conducted, and in 
conjunction with a thorough review of the 
evidence in the claims folder, and with 
the clinical findings noted on 
examination, the examining VA physician 
should determine whether the veteran 
currently has bilateral otitis media, and 
if so, render an opinion addressing 
whether it is at least as likely as not 
that any current disability for same was 
incurred/aggravated during the veteran's 
period of active duty military service.  
The VA physician must fully consider the 
service medical records and all post 
service medical evidence, with the 
purpose of reconciling the chronological 
and etiological questions that exist.  
Detailed reasons and bases for all 
diagnoses and opinions reached should be 
provided.  The reports of examination, 
including the reports of all completed 
tests or special studies, should 
thereafter be associated with the claims 
folder.

The veteran must be given adequate notice 
of any requested examination, which 
includes advising him of the consequences 
of failure to report for a scheduled 
examination.  If he fails to report for 
an examination, this fact should be 
documented in the claims folder.  A copy 
of all notifications must be associated 
with the claims folder.

2.  The RO must review the claims file 
and ensure that any and all notification 
and development actions applicable to 
this claim and required by the VCAA are 
completed.

3.  Upon completion of the above, the RO 
must readjudicate the appellant's claim 
of service connection for bilateral 
otitis media, with consideration given to 
all of the evidence of record.  In this 
regard, the RO should address this claim 
on the merits after ensuring that all 
duty-to-notify and duty-to-assist 
provisions have been fulfilled.  If any 
benefits sought on appeal remain denied, 
the RO should provide the veteran and his 
representative an adequate supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on his 
claim for benefits as ordered by this 
REMAND, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The RO should 
allow the veteran an appropriate period 
of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. KISSEL
	Acting Member, Board of Veterans' Appeals


 

